Citation Nr: 0531359	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York.  The veteran attended a Board hearing in 
Washington, D.C., in June 2005.  A transcript of that hearing 
has been incorporated into the record.


FINDING OF FACT

During service the veteran did not engage in combat; however, 
there is sufficient verification of credible supporting 
evidence suggestive of an inservice stressor, including 
circumstances of service, upon which to base the diagnosis of 
PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.

II.  Factual Background

The veteran's service personnel records show that he served a 
tour in Vietnam and did not receive any awards evincing 
combat.  His service medical records are devoid of 
psychiatric complaints or treatment.

In May 1981, the veteran was hospitalized at a VA medical 
facility and diagnosed as having bipolar affective disorder.  
During his hospitalization he underwent a psychological 
evaluation.  The psychological examiner noted that the 
veteran was a Vietnam veteran and had been stationed in a 
heavily bombed area of DaNang.  He said that the veteran 
tended to minimize his war experience since he rarely carried 
a rifle and did not engage in hand to hand combat and 
preferred to forget the war.  The examiner noted that the 
veteran's drawing of a macabre figure was highly suggestive 
of death and was probably related to his war experiences.  He 
stated that the fact that the veteran had resorted to 
drinking, had problems with authority, and felt that he was 
unfairly treated and was "different" from the rest of 
society seemed to reflect his "post stress syndrome."  He 
recommended that the veteran be evaluated for participation 
in the post combat stress group.  

An August 1981 VA progress note from the mental health clinic 
states that the veteran had recently been discharged from 
psychiatric services where he had been under treatment for a 
depressive episode as symptomatic of post traumatic stress 
disorder.  The physician noted that while the veteran was not 
a front line combatant in Vietnam, he was exposed on several 
occasions to mortaring and fire bombing of Vietnamese 
Villages in which he worked assisting the unit chaplain and 
saw numerous persons killed and the destruction of a village.  

VA aftercare psychology records from 1981 to 1983 show that 
the veteran was seen for sobriety and lithium evaluations.  

The veteran underwent a private psychiatric assessment in 
April 1993 after feeling suicidal.  The veteran reported 
being depressed most of his life and said his immediate 
problem was that he had been unemployed for the past five 
months.  He was diagnosed as having dysthymia and dependent 
personality.

VA outpatient records in 1993 and 1994 reflect some diagnoses 
of bipolar disorder, but are devoid of any diagnoses of PTSD.

In July 1995, the veteran underwent a VA psychological 
evaluation.  Tests included the Mississippi Scale for Combat-
Related PTSD and the Keane PTSD Subscale of the MMPI-2.  
Results of these tests were consistent with a PTSD diagnosis 
and indicated a mild to moderate level of symptomatology at 
that time.  

VA outpatient records dated in 1998 and 1999 from the mental 
health clinic show treatment primarily for the veteran's 
depression and manic symptoms.  

Disability records on file in 1999 include an August 1999 
private progress note containing an assessment of a 
depressive episode.  They also include a November 1999 
private psychological evaluation report reflecting diagnoses 
of alcohol dependency in remission, depressive disorder, and 
rule out bipolar disorder.

In January 2000, the veteran was admitted to a VA hospital 
for close observations, individual family therapy, and family 
meeting.  The discharge summary indicates that the veteran is 
a combat veteran and carried a diagnosis of bipolar disorder 
and mild PTSD.  

VA outpatient records dated in 2000 from the mental health 
clinic show treatment primarily for the veteran's depression 
and manic symptoms.  

A disability determination received by VA in February 2002 
from the Social Security Administration shows that the 
veteran was found to be disabled as of November 1998 due to 
affective disorder.

The veteran completed a PTSD Questionnaire in November 2002 
and reported stressors he said occurred during his assigned 
duties as base security with the MCB-74.  He said this was at 
Red Beach which was approximately 25 miles north and west of 
DeNang.  He said his duties included "watching them" and 
taking trips to refugee camps, "their" village, and waste 
areas.  He said there was a great deal of enemy activity in 
the area and night probing and mortar fire near the Marine 
facilities were common.  He also described four disturbing 
incidents:  Witnessing American soldiers having sex with 
girls who were children; the occurrence of an enemy rocket 
attack on a Marine barracks resulting in several deaths; 
witnessing American soldiers throwing out dead Vietnamese 
bodies at a nearby refugee camp like they were "cord wood"; 
and witnessing Marines bulldozing Vietcong bodies at a dump 
where some bodies had been run over and were crushed.  

Psychotherapist Arden Keller, CSW, stated in December 2003 
that he began treating the veteran with psychotherapy in 
January 2003.  He said that the veteran had been a victim of 
abuse and neglect as a child and experienced significant 
trauma prior to service.  He went on to state that the 
veteran had been quite fragile upon entering service and his 
experience in Vietnam only exacerbated an already present 
sense of alienation, need for overstimulation, and subsequent 
defense mechanisms.  He added that group therapy was 
indicated to deal with the veteran's Vietnam trauma.

During a VA examination in December 2003, the examiner noted 
the veteran's history of mania, auditory hallucinations, 
depression and insomnia.  He said the veteran had not worked 
for the past six years and had difficulty maintaining 
employment due to his bipolar disorder.  The veteran reported 
that in service he was stationed in an area called Red Beach 
which was 20-some miles north of DeNang.  His records, 
according to the examiner, show that his job was "to make 
sure that the Vietnamese didn't steal from the base."  He 
denied seeing actual combat and his reported stressors 
including witnessing American soldiers essentially molesting 
Vietnamese children and witnessing American soldiers paying 
young Vietnamese girls' mothers to have sex with them.  He 
also reported witnessing American soldiers bulldozing Viet 
Cong corpses at the dump.  He reported that he avoided 
watching war movies on TV while also reporting that he 
enjoyed collecting Vietnam War Movies.  He denied nightmares 
and reported flashbacks on two occasions.  Regarding a 
diagnosis, the examiner said that the veteran clearly met the 
criteria for bipolar disorder, type 2.  He said the veteran 
appeared to be "majorly" impaired in his overall functioning 
as a result of bipolar disorder and suffered from low self-
esteem, unstable mood, history of suicidality, history of 
psychiatric hospitalization, paranoia, chronic 
underemployment and no friends.  He went on to state that 
although the veteran had been diagnosed with PTSD by a couple 
different treatment providers, he pointed out that they 
diagnosed him as suffering in the mild category.  He said 
while the veteran did appear to have some features of PTSD, 
it was his opinion that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  He also stated that it did 
not appear that PTSD would have a major impact on his daily 
functioning and that clearly it was his bipolar disorder that 
disabled the veteran.

In May 2004, the United States Armed Services Center for 
Research of Unit Records (USACRUR) verified that the 
veteran's tour of duty with the Naval Mobile Construction 
Battalion Seventy Four, in 1967, did come under frequent 
enemy mortar and rocket attack in the DaNang area.  The 
attacks often resulted in casualties and damage to Navy and 
Marine Cops facilities.  

During a June 2005 Board hearing, the veteran testified that 
his military occupational specialty in service was a utility 
man.  He said that his duties on a daily basis included 
running a water point at Red Beach which was approximately 20 
miles north of DaNang.  He said he often interacted with the 
Marines, not only at the water point, but also out in the 
field and the field bases.  He denied seeing actual combat.  
He said he saw many villagers at a refugee camp injured and 
killed and saw bodies disposed of with a plow at a dump.  He 
said he also saw dead bodies in the field after a night of 
fighting.  He denied ever coming in direct contact with the 
enemy or knowing personally anyone that had been killed.  His 
representative reiterated that the veteran's duties did 
include "interaction with combat troops outside the normal 
zone of what would be considered safe for the regular 
noncombatant MOS [military occupational specialty]." 

III.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor. 3 8 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

The fact that a veteran, who had a noncombatant military 
occupational specialty, but was stationed with a unit that 
was present while enemy attacks occurred, would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other 
words, the veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, Vet. App. 
307, 311 (1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

IV.  Analysis

In regard to an actual diagnosis of PTSD, there is both 
positive and negative evidence on this point.  The positive 
evidence includes a June 1981 VA psychological evaluation 
report noting that the veteran's feelings and actions seemed 
to reflect "post stress syndrome," a July 1995 VA 
psychological evaluation report stating that psychological 
testing was consistent with a PTSD diagnosis, and a February 
2000 VA hospital discharge summary reflecting a diagnosis of 
PTSD.  Negative evidence includes a June 1981 VA hospital 
discharge summary reflecting a diagnosis of bipolar affective 
disorder, but not PTSD, VA outpatient records from the mental 
health clinic also reflecting diagnoses of bipolar disorder, 
but not PTSD, and a December 2003 VA examiner's opinion that 
while the veteran appeared to have some features of PTSD, he 
did not meet the full criteria for a diagnosis of PTSD.  In 
light of the above, the Board finds that the evidence in this 
case is at least in equipoise as to whether the veteran meets 
the criteria for a diagnosis of PTSD, and resolving 
reasonable doubt in his favor, that he meets the criteria for 
this diagnosis.  The diagnoses of PTSD appear to be based on 
stressors experienced in Vietnam.  

With respect to stressor verification, the facts do not show, 
nor does the veteran contend, that he engaged in combat with 
the enemy.  In fact, the veteran testified in June 2005 that 
he never came in contact with the enemy, and reported to the 
December 2003 VA examiner that he never saw actual combat.  
Consequently, his alleged stressors must be corroborated by 
credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Although the veteran's reported stressors of witnessing 
American soldiers molesting and having sex with young 
Vietnamese girls have not been verified, there is credible 
supporting evidence from the USACRUR that his unit was 
exposed to rocket and mortar attacks.  Specifically, the 
USACRUR verified that the veteran's tour of duty with the 
Naval Mobile Construction Battalion Seventy Four, in 1967, 
did come under frequent enemy mortar and rocket attack in the 
DaNang area.  The attacks often resulted in casualties and 
damage to Navy and Marine Cops facilities.  Thus, since the 
veteran was a member of the unit when these incidents 
occurred, the Board must presume that he was exposed to them.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  
Therefore, the veteran's stressors regarding seeing dead 
bodies in the DeNang area where he was stationed are 
consistent with the facts and circumstances of his service in 
Vietnam.

Although the February 2000 VA hospital discharge summary and 
the July 1995 psychological evaluation report do not 
specifically relate the veteran's PTSD to specific stressors 
in Vietnam and in fact indicate that he was a "combat 
veteran," the June 1981 VA psychological evaluation report, 
in noting a finding of "post stress syndrome," accurately 
relays the veteran's history of having been stationed in a 
heavily bombed area of DaNang, but not engaging in hand to 
hand combat.  Thus, resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran has PTSD as 
the result of stressors supported by credible evidence.  
Accordingly, the evidence warrants the grant of service 
connection for PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


